Citation Nr: 1643993	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for a scar, shell fragment wound (SFW), of the lower left leg.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946.  He is the recipient of numerous awards and decorations, including the Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Oakland, California, certified the appeal to the Board.

In October 2015, the Board remanded the matter for additional development and the case now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, subsequent to the AOJ's most recent adjudication in the February 2016 supplemental statement of the case, additional records have been associated with the claims file; however, these records are not relevant to the issue on appeal.  38 C.F.R. § 20.1304(c) (2015).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on his appeal at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's scar, SFW, of the lower left leg has been manifested by one or two scars, which have been painful and stable, but not deep and nonlinear and of more than 6 square inches (39 square centimeters) or superficial and nonlinear and of more than 144 square inches (929 square centimeters). 

2.  For the entire appeal period, the Veteran's SFW of the lower left leg has resulted in consistent complaints of cardinal signs and symptoms of muscle disability and diminished strength and endurance in the left leg compared to the right leg, most nearly approximating no more than a moderately severe disability of Muscle Group XII.

3.  The Veteran's SFW of the lower left leg, to include scarring, does not result in orthopedic or neurologic impairment. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent rating, but no higher, for scar, SFW, of the lower left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7804, 7805 (2015).

2.  For the entire appeal period, the criteria for a separate 20 percent rating, but no higher, for a moderately severe disability of Muscle Group XII associated with the SFW of the lower left leg have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.56, 4.73, Diagnostic Code 5312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by an August 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records, to include records from Kaiser Permanente, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in August 2009, September 2013, and December 2015 in order to evaluate the nature and severity of his scar, SFW, of the lower leg.  The Board finds that the examinations are sufficient evidence for deciding the claim in that the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Furthermore, the Board finds there has been substantial compliance with the Board's October 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In this regard, the Board directed the AOJ to request that the Veteran identify any outstanding treatment records, to include those from Kaiser Permanente, and thereafter, obtain such records, to include updated VA treatment records.  Thereafter, the Veteran was to be afforded a VA examination so as to determine the nature and severity of his service-connected scar, SFW, of the lower left leg.

Thereafter, the AOJ sent the Veteran a letter in December 2015 requesting that he identify any outstanding treatment records referable to the matter on appeal.  Subsequently, he supplied an authorization form so as to allow VA to obtain records from Kaiser Permanente, which was accomplished in January 2016.  Furthermore, the AOJ obtained updated VA treatment records in December 2015 and February 2016.

The Veteran was also afforded a VA examination so as to assess the nature and severity of his service-connected scar, SFW, of the lower left leg in December 2015.  The Board notes that such was conducted prior to the receipt of all treatment records; however, such records do not address such service-connected disability and, thus, there is no prejudice to the Veteran in the order in which the remand directives were accomplished.  

Furthermore, with regard to the examination, the Board also directed that the examiner reconcile the findings of the August 2009 examination and the September 2013 examination with regard to whether the Veteran's scar was painful, consider the August 2009 VA examiner's diagnoses of residual left leg hyperalgia and mild residual left leg muscular atrophy, and address any associated orthopedic, muscle, and/or neurological impairment.  Accordingly, in December 2015, the Veteran was afforded a new examination.  During the examination, the examiner conducted relevant orthopedic and muscular tests, but was unable to conduct range of motion testing due to the Veteran's degenerative joint disease (DJD) of the left knee, which the examiner attributed to his age and deconditioning, rather than his service-connected SFW.  The Board notes that the December 2015 examiner also failed to specifically discuss the August 2009 examination findings of hyperalgia and mild residual muscle atrophy; however, such is non-prejudicial as the examiner did make specific findings regarding whether additional neurological impairments related to the SFW were present.  Thus, given the detailed findings included in the December 2015 examination report, the Board finds that the October 2015 remand directives have been substantially complied with, and no further remand is necessary.  See D'Aries, supra; Dyment, supra; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran was service-connected for his SFW scar of the left lower leg with a noncompensable rating pursuant to Diagnostic Code (DC) 7805, effective July 25, 1972.  He filed his current claim for an increased rating in June 2009 and contends that he is entitled to a compensable rating for such disability because he is experiencing pain in the area of the scar.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DCs 7800-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating was received in June 2009, only the amended regulations are applicable to his claim.   

As relevant to the instant claim, under DC 7801, a 10 percent rating is assigned for a scar on other than the head, face or neck, that is deep (associated with underlying soft tissue damage) and nonlinear exceeding 6 square inches (39 sq. cm.) in area; a 20 percent rating is awarded if the area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm,).  Under DC 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and nonlinear, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  

Under DC 7804, a scar will be assigned a 10 percent rating if there are one or two scars that are painful or unstable; a 20 percent rating if there are three or four scars that are painful or unstable; and a 30 percent rating if there are five or more scars that are painful or unstable.  38 C.F.R. § 4.118.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable. 

DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered. 38 C.F.R. § 4.118, DC 7805.  In this regard, medical evidence of record suggests possible application of orthopedic, muscular, and neurological codes.  Thus, relevant muscular diagnostic codes are considered and discussed below, and, for the reasons discussed below, the Boards finds no orthopedic or neurological impairment related to the SFW scar.

Under 38 C.F.R. § 4.73, DCs 5301-5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301-5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings. Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d).

The muscles in Muscle Group XII affect dorsiflexion, extension of the toes, stabilization of the arch of the foot, and the anterior muscles of the leg, to include the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  38 C.F.R. § 4,73, DC 5312.  Under DC 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

The medical evidence related to the Veteran's June 2009 claim for an increased rating consists of VA examination reports dated in August 2009, September 2013, and December 2015.  In this regard, the Board has also reviewed and considered the Veteran's private and VA treatment records dated throughout the appeal period; however, such do not include findings referable to his scar, SFW, of the lower left leg.

At the August 2009 VA examination, the examiner found one scar measuring 7 square centimeters, which was very well healed, superficial, hypopigmentated, not tender, not inflamed, and not adhered to the deep tissues.  Further there was no keloids or ulceration, and the scar did not result in muscle loss. The examiner also noted a left leg x-ray from December 1947 showed no evidence of flexure or retained foreign body, which he opined indicated that there was no retained shrapnel in the left leg.  

As to residual effects, the examiner reported slight muscular atrophy and measured the Veteran's left calf circumference at 37 centimeters and right calf circumference at 38.2 centimeters.  Left knee extension was found to be to 0 degrees and flexion was found to be to 130 degrees without objective evidence of painful motion.  Repetitive motion did not reveal any loss of motion due to pain, fatigue, weakness or lack of endurance.  Similarly, left ankle dorsiflexion was found to be to 18 degrees and left plantar flexion was found to be to 30 degrees without objective evidence of painful motion.  Repetitive motion did not reveal any additional loss of motion due to pain, fatigue, weakness or lack of endurance.  Knee surgery, unrelated to the SFW scar on the Veteran's left shin was also noted.

During the examination, the Veteran stated that the scar itself was not painful, but, since his injury during combat, his left leg has always been painful.  He also experienced numbness and tingling in his left leg where the SFW occurred, as well as pain with palpation of the anterior left leg, but no pain when his SFW scar was palpated.  The Veteran also reported that his left leg pain affected his ability to walk as a result of daily flare-ups, that he occasionally felt unsteady, and had a history of falls.  However, the examiner noted that the Veteran did not experience any functional loss related to the SFW scar and that the SFW scar did not affect his ability to work.

The examiner ultimately found that the SFW scar was asymptomatic and that the Veteran did not apply cream to this scar.  As to diagnoses, the August 2009 examiner reported left leg hyperalgia and slight muscular atrophy in the left calf.

In September 2013, the Veteran underwent a second VA examination.  The September 2013 examiner noted two SFWs on the left lower leg.  With regard to such scars, the examiner noted that the Veteran experiences slight, intermittent pain associated with the scars; however, such were not unstable.  The two scars the September 2013 examiner found covered a total of 37 centimeters squared, including one scar covering an area of 28 centimeters squared and a second scar covering an area of 9 centimeters squared.  The September 2013 examiner also noted that the SFW scars did not affect the Veteran's ability to work.

Finally, pursuant to the October 2015 remand, in December 2015, the Veteran underwent a third VA examination in which his SFW of the lower left leg was examined.  The December 2015 examination report also addressed whether there were any associated orthopedic, muscular, and/or neurological impairment associated with such SFW.

The December 2015 examiner noted that the Veteran had two scars on his lower left leg covering a total of 37 centimeters squared, including one scar covering an area of 28 centimeters squared and a second scar covering an area of 9 centimeters squared.  It was further observed that the scars on the leg were still a little painful from time to time; however, such were not unstable.  The scars were superficial and non-linear, and were not tender or deep.  The examiner found that such scars did not result in limitation of function, or any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage).  She further stated that the Veteran's scars did not impact his ability to work and there had been no interval change in the signs or symptoms of the scars since the September 2014 examination.

As to orthopedic impairment, the December 2015 examiner noted that an x-ray indicated DJD in the left knee, which was related to the Veteran's age and deconditioning, rather than the SFW scar on his left shin.  In this regard, the examiner specifically found that the Veteran had pain over the left shin in the area of the shrapnel SFW, but such did not affect the range of motion of the knee or ankle.  However, upon muscle strength testing, the examiner found that the Veteran was unable to move his left leg at all when resistance was applied (3/5).   

Furthermore, upon a muscle injuries examination, the December 2015 examiner noted that the Veteran's left lower leg SFW affected Muscle Group XII, the anterior muscles of the leg.  In this regard, she noted that such was a penetrating muscle injury, the scars indicated the track of a missile through one or more muscle group, and the Veteran had some loss of muscle substances; however, the December 2015 examiner found no known fascial defects.  The examiner observed that the Veteran experienced consistent weakness, consistent lowered threshold for fatigue, consistent fatigue due to pain, and consistent impairment of coordination.  Upon muscle strength testing, the examiner again noted that the Veteran was unable to move his left leg at all when resistance was applied (3/5); however, there was no muscle atrophy.

The examiner noted that the Veteran used a wheelchair and cane to assist with locomotion to assist with the stabilization of the left leg.  Due to the left lower leg condition, including muscle injury, the Veteran had trouble with balance, standing, and walking, which the December 2015 examiner opined would affect his ability to keep up with work requirements.  

As to neurological impairment, the December 2015 examiner found that the Veteran was not suffering from muscle atrophy and did not attribute any pain to hyperalgia.  Finally, as noted in Section III of the Scars/Disfigurement Disability Benefits Questionnaire, the examiner noted that the Veteran was experiencing no additional neurological symptoms as a result of the SFW.

Based on the foregoing, as to the scar itself, under DC 7804, the Board finds that a 10 percent rating is warranted because the Veteran had one or two scars that are painful, but not unstable.  In this regard, the Veteran reported experiencing pain associated with his SFW during the September 2013 and December 2015 examinations.  However, a rating in excess of 10 percent is not warranted.  In this regard, as noted in the September 2013 and December 2015 examinations, the total area of the Veteran's scars is 37 square centimeters.  The examiners did not find the Veteran's SFW scars to be located on the head, face or neck, to cover an area of 6 square inches (39 sq. cm.) or more, to be unstable, to be deep and nonlinear, or to cause limitation of function of a part of the anatomy.  Further, the examiners reported finding only one or two scars.  Therefore, higher ratings under other diagnostic codes pertaining to scars are not warranted.  See 38 C.F.R. § 4.118, DC 7800-7804.

As to muscular impairment, the Board finds that a 20 percent rating, but no higher, under DC 5312 is warranted for the Veteran's left leg moderately severe muscular impairment of Muscle Group XII as a result of his SFW. 38 C.F.R. §§ 4.56, 4.73; DC 5312.  In this regard, the December 2015 examiner reported that the SFW affected only Muscle Group XII and that the Veteran had consistently experienced the cardinal signs and symptoms of a muscle disability, to include weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination.  However, the December 2015 examiner did not report deep fascia, loss of muscle substance, or soft flabby muscles in the wound area.  Further, tests of strength of the left leg did not show severe impairment of function when compared with the muscles of the right leg.  Furthermore, the August 2009 VA examination revealed only slight muscular atrophy and measured the Veteran's left calf circumference at 37 centimeters and right calf circumference at 38.2 centimeters, and the December 2015 examiner found no measurable or visible atrophy of the leg muscles. Consequently, the Board finds that, as the Veteran's disability to Muscle Group XII is not severe, a rating of 30 percent is not warranted.

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, supra.  In other words, in addition to the skin impairment (scar) rated under DC 7804 and muscular impairment under DC 5312, if the Veteran had other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's SFW disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  However, with regard to orthopedic impairment, the Board finds that, while the Veteran does experience knee and/or ankle symptomatology, such has been specifically disassociated with his SFW of the lower left leg.  Additionally, while the August 2009 VA examiner diagnosed left leg hyperalgia, such appears to have been based on the Veteran's subjective complaints of numbness and tingling in the left leg.  However, at his subsequent September 2013 and December 2015 VA examinations, the Veteran did not report any neurologic symptomatology and neither examination revealed the presence of nerve damage.  Therefore, as the August 2009 diagnosis of hyperalgia was based on solely on the Veteran's report of symptoms and subsequent evaluations failed to reveal the presence of any neurological impairment associated with his SFW, the Board finds that a separate rating for neurological impairment is not warranted. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his SFW of the lower left leg.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected scar, SFW, of the lower left leg; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's SFW of the lower left leg with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated which contemplate pain.  In this regard, the Veteran's 10 percent rating for his scars and 20 percent rating for the residual muscular effects of his SFW on Muscle Group XII contemplate all symptomatology associated with such disabilities.  There are no additional symptoms, to include orthopedic or neurologic manifestations, either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.  Furthermore, the Board finds that the Veteran's functional impairment resulting from such disability, to include difficulty with balance, standing, and walking, and the need for the use of assistive devices, is contemplated by the current ratings assigned for his scar and muscle disability in that such include consideration of pain, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected SFW of the lower left leg.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable due to his service-connection SFW prior to the grant of TDIU effective January 19, 2013.  First, during the August 2009 examination, the Veteran related that he stopped working when the company that employed him went out of business in the 1990s.  The record also indicates that the Veteran started receiving social security in the 1980s at age 62, the minimum age at which an individual can opt to receive social security retirement benefits.  Further, while the December 2015 examiner stated that his SFW affects his ability to work, the same examiner in September 2013, as well as the August 2009 examiner, found that the SFW did not affect the Veteran's ability to work.  Specifically, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

While entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the previous grant of TDIU was based on the cumulative effect of the Veteran's service-connected posttraumatic stress disorder and scars associated with residuals of scabies and facial seborrheic dermatitis, and as the Veteran does not otherwise have separate and distinct disabilities independently ratable at 60 percent or greater, an SMC award is not warranted on a schedular basis under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).

In sum, the Board finds that a 10 percent rating, but no higher, for the Veteran's scars from his in-service SFW in the lower left extremity and a separate 20 percent rating, but no higher, for the residual effects to Muscle Group XII for the entire appeal period is warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A 10 percent rating, but no higher, for scar, SFW, of the lower left leg is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate rating of 20 percent, but no higher, for a moderately severe disability of Muscle Group XII associated with the SFW of the lower left leg is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


